DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the claims and applicant arguments/remarks, filed 11/20/2020, is acknowledged.
Claims 1-3, 7-8, 10, 12-18, 20-29, 31-38, 40-42, 44-49, 51, 54-56 are pending in this action.  Claims 11 and 19 have been cancelled.  Claims 4-6, 9, 30, 39, 43, 50 and 52-53 have been cancelled previously.  Claims 1, 3, 7, 10, 12, 14-15, 17-18, 20-23, 27 and 32 have been amended.  Claims 32-38, 40-42, 44-49, 51 and 54-56 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim.  Claims 1-3, 7-8, 10, 12-18, 20-29 and 31 are currently under consideration.  
Any rejection or objection not reiterated in this action is withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application claims benefit of provisional U.S. Application No. 61/886,355, filed October 03, 2013.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Objections
Claims 1, 7, 12, 22-23, 27-28 are objected to because of the following informalities:  
Claim 1 comprises the typographic error “tablet comprising: a matrix including:” that needs to be corrected to “tablet comprising a matrix including:”. 
Claim 1 comprises the typographic error “or (e) of any combination thereof” that needs to be corrected to “or (e) any combination thereof”.
It is suggested that symbols in parenthesis as recited in claim 1 should be removed, because said symbols are not further used in the claims. 
Claim 7 comprises the typographic error “comprising:” that needs to be corrected to “comprising”.   Similar is applied to claim 12, 22-23, 27-28.
Appropriate correction is required.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 7-8, 10, 12-18, 20-29 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Newly amended claim 1 recites the limitation “oral soluble fiber is maltodextrin” that is unclear, because the structural element (i.e., “fiber”) is defined as a compound (i.e., “maltodextrin”).  In the present case, it is not reasonably clear if the claim 1 requires the presence of fibers of maltodextrin OR fibers comprising maltodextrin in combination with other constitutes.  Similar is applied to the limitation “fiber is digestion resistant maltodextrin”, and to claims 3, 15, 18.  Clarification is required.  
Newly amended claim 1 recites the limitation “fiber including dietary fiber, maltodextrin, ...” that is unclear, because the alternatives that can be used in the claimed tablets are not clearly delineated.  Does said limitation imply that all recited constitutes should fiber comprising at least one of”.  Similar is applied to limitations “a sugar alcohol including”, “one or more oils including” and/or “a nicotine source including”, as well as to claim 3.  Clarification is required.  
Newly amended claim 1 recites the limitation “a plurality of second domains” that is unclear, because claim 1 does not teach the presence of “first domains” in the claimed structure.  Clarification is required.  
Claim 1 further recites the limitation “an oral cavity having a temperature greater than the meting transition point of ... oils” that is unclear.  To this point, it is noted that the typical temperature of oral cavity is about 37 °C.  Therefore, it is unclear to which oral cavity said limitation refers.  This limitation was interpreted as best understood as “oils having a melting temperature of less than 37 oC”.  Similar is applied to claim 3.  Clarification is required.   
Claim 1 further recites the limitation “substantially free of tobacco plant tissue”” that is unclear.  In the present case, it is noted that the term “substantially free” is unclear, because neither the claim 1 nor specification provides a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Similar is applied to claim 3.  Clarification is required.  
Claims 1 and 3 recite the limitation “oils defining a plurality of 2nd domains” is not reasonably clear, because neither the claims nor specification provide a clear definition for the term “oil domain”.  Does this imply the droplets/phases comprising an oil(s) and other constituents OR an oil and an nicotine source only
Claims 2, 7-8, 10, 12-14, 16-17, 20-29 and 31 are rejected as being dependent on rejected independent claim 1 and failing to cure the defect.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8, 10, 12-18, 20-29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al., US 2013/0118512 (hereinafter referred to as Jackson), in view of Gao et al., US 2010/0291245 (hereinafter referred to as Gao), and further in view of Duggins et al., US 2013/0206150 (hereinafter referred to as Duggins), and Strickland et al., US 2005/0244521 (hereinafter referred to as Strickland). 
Jackson teaches dissolvable-chewable tobacco tablets (Para. 0009, 0067-0070) that include aqueous-soluble components that interact with moisture in the oral cavity and enter into solution, thereby causing gradual consumption of the product, and said tobacco product is capable of lasting in the user's mouth for a given period of time until it completely dissolves, e.g., 1-60 minutes (Para. 0068).  Jackson teaches that said tobacco products can exhibit a different texture, have a different mouth-feel, exhibit a different chew characteristic, or have a different dissolution quality in the mouth (Para. 0004; Examples).  The preparation methods include combining tobacco material with carrier material and other additives for controlling the solid form/tablet (Para. 0009-0010, 0067; Examples 3-6 as applied to claims 1, 3).  
Jackson further teaches that one can use various forms of tobacco as well as various types of tobaccos, as well as nicotine comprising species, e.g., Nicotiana species obtained by genetic-modification (Para. 0013-0023 as applied to claims 1, 3).  Jackson teaches that tobacco materials can be in form of particulate, i.e., shredded, ground, granulated, powdered, etc. (Para. 0020-0022), e.g., in form of particles having a size of 50 microns or less (Para. 0020), and teaches that said dissolvable-chewable tobacco tablets may include: 
(i)  0.5-50 wt% of soluble fiber (Para. 0038), e.g., a dietary fiber or maltodextrin/polysaccharide, cellulose, etc. (Para. 0008, 0042; Table 1 as applied to claims 1-3, 7-8, 14-16, 29, 31); 
(ii)  5-40 wt% of sweetener (Para. 0008, 0041), e.g., sugar alcohols such as mannitol or sorbitol (Para. 0008, 0039 as applied to claims 1, 3, 20-21, 29, 31); 
(iii)  10-60 wt% of tobacco material/nicotine comprising species (Para. 0024, 0026 as applied to claims 1, 3, 26); 
(iv) oils, e.g., 2-4% of partially hydrogenated soybean oil and/or olive oil, sesame oil, sunflower oil, mustard oil, etc. (Para. 0008, 0050 and references cited therein; Examples 3-5 as applied to claims 1, 3, 10); 
(v) a plasticizer/humectants, e.g., propylene glycol (Para. 0019, 0046 as applied to claims 12, 13); 
(vi) antioxidants (Para. 0050 as applied to claim 22); and 
(vii) a colorant, e.g., titanium dioxide (Para. 0050 as applied to claims 27-28).  
said tablets (i) may have a moisture content of 5-20 wt% depending upon the specific form of the tobacco product (Para. 0065 as applied to claim 23);  (ii) can be provided in any suitable predetermined shape or form (Para. 0070 as applied to claim 24); and (iii) may be a part of a sheet structure (Para. 0058) configured for subdivision into individual tablets (Para. 0061 as applied to claim 25).

    PNG
    media_image1.png
    109
    151
    media_image1.png
    Greyscale
Jackson does not specifically teach tablets comprising domains comprising oils (Claims 1 and 3).  
Gao teaches soft, chewable and orally dissolvable products (element 10 shown on the right) comprising biopolymer-sugar based matrix and optional additives (element 14), and flavor beads (elements 12; Figs 1-3; Abstract).  To this point, Gao teaches that said products may include: 
(i)  1-35 wt % of such biopolymers as polysaccharides, cellulose, etc. and/or mixture thereof (Claim 12, 24; Para. 0011, 0012); 
(ii)  2-60 wt% of such sugar alcohols as sorbitol, xylitol, lactitol, maltitol, etc. and/or mixture thereof in sugar based matrix (Claims 11, 24; Para. 0013-0015); 
(iii)  1-5 wt% of flavor beads that include encapsulated flavorants, e.g., olive oil, sesame oil, sunflower oil, bergamot oil, lemon oil, etc. and/or other additives or botanicals, and wherein said beads are randomly or uniformly distributed throughout the based matrix (Claims 18; Para. 0070-0080); 
(iv) tobacco powder (i.e., various forms of tobacco and/or various types of tobaccos) as a botanic additive that can be encapsulated into flavor beads (Para. 0076) or dispersed through the matrix as powder particles having at list one liners dimension of less than 297 micron (Claims 1-4; Para. 0007, 0032-0034);
other additives, e.g., antioxidants, colorants, etc. (Para. 0016).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use flavoring beads as taught by Gao preparing compositions/tablets taught by Jackson.  One would do so with expectation of beneficial results, because Gao teaches that using such beads allow controlling flavor delivery, providing additional texture and flavor to the chewable and orally dissolvable/disintegrable product.  
Though Jackson teaches the use of nicotine comprising species, Jackson does not specifically teach the use of nicotine or derivatives thereof (claims 1, 3), and also does not teach the use of a digestion resistant soluble fiber (claims 17, 18).
Duggins teaches a smokeless tobacco product providing controlled release of active agents, e.g., nicotine (Abstract; Para. 0028, 0029, 0082) that is dissolvable and chewable and may include pre-treated tobacco material (Claims 1-3; Para. 0005).  Duggins teaches that said products may include:  (a) up to 20% of maltodextrin (Para. 0040);  (b) up to 50% of mannitol and sorbitol (Para. 0061-0062);  (c) 10-15% of palm oil, palm kernel oil, soybean oil and/or mixture thereof (Para. 0071-0072);  (d) propylene glycol (here as a humectant; Para. 0033);  (e) antioxidants (Para. 0051);  (f) a colorant, e.g., titanium dioxide (Para. 0051);  (g) nicotine as an active agent (Para. 0044, 0082).  Duggins teaches the use of non-hydroscopic sugar alcohols capable of forming a glassy matrix (Para. 0069), and also teaches that said tobacco products can be provided in any suitable predetermined shape or form (Para. 0020, 0083, 0162); and the tablet may be a part of a sheet structure (Para. 0164, 0170).  
Strickland teaches tobacco compositions that may be in form of films, tabs, shaped parts, gels, consumable units, etc., may contain flavors, colors, and other additives and be oils, sorbitol and/or mannitol as a sweetener, propylene glycol as a plasticizer and soluble fibers as a filler (Para. 0004-0005 and 0028-0031).  Strickland teaches that one can use processed tobacco such as non-combustible tobacco that is orally consumed, e.g., smokeless tobacco (Para. 0014-0015, 0022-0025) that is distribute evenly through the composition (Para. 0024).  Strickland teaches a tobacco tablet may include such soluble fiber as Fibersol™ that is digestion-resistant maltodextrin (Para. 0028; Fibersol-2 in Examples).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include compounds taught by Duggins and Strickland in the compositions/tablets taught by Jackson and Gao, because it is prima facie obvious to combine compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a new composition to be used for the very same purpose.  MPEP 2144.06.  In the present instance, cited prior art teaches tobacco products that are dissolved in the user mouth and/or may be chewable, and, further, Duggins teaches the compounds (e.g., nicotine) that allow modifying a delivery profile during the use (Para. 0004), whereas Strickland teaches the use of soluble fibers (e.g., Fibersol™) for controlling flexibility of the shaped tobacco products. 
With regards to the concentrations instantly claimed, it is noted that differences in experimental parameters, such as concentration of compounds in a formulation, will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical.  The prior art teaches formulations/tablets that are substantially the same as the tablets recited by the instant claims.  Cited prior art also teaches that the relative amounts of various components within the product may vary so as to provide the desired sensory and performance characteristics to the tobacco product, e.g., identifying thereby said characteristics as result-effective variables.  The determination of suitable or effective concentration/composition can be determined by one of ordinary skill in the art through the use of routine or manipulative experimentation to obtain optimal results, as these are variable parameters attainable within the art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-3, 7-8, 10, 12-18, 20-29 and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of (1) copending Application No. 14/505,939; (2) copending Application No. 14/505,965; and (3) copending Application No. 14/505,834.
Dissolvable-chewable tobacco tablets comprising a matrix/solid solution comprising (i) an oral-soluble fiber(s); (ii) a sugar alcohol(s), and (iii) a tobacco fiber(s) and additive(s) that are dispersed in said matrix/solid solution such that at least one additive is released from the tablet when the tablet is chewed or dissolved within an oral cavity.  
This is a provisional obviousness-type double patenting rejection, because the conflicting claims have not in fact been patented.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2009/0293889 (cited in IDS) - teaches a dissolvable tobacco tablet comprising less than 5% of moisture (Para. 0004, 0008, 0094). 
US 2013/0071476 and 2010/0010101 (cited in IDS) – teaches rapid melt tablets that dissolve and release an active component in the oral cavity. 
US 6,264,981 -  teaches oral dosage forms/tablets comprising a solid solution, i.e., the solid dosage forms for oral transmucosal delivery of pharmaceutical active substances (e.g., nicotine) that provide improved solubility in saliva and/or mucosal absorption without compromising stability of said solid dosage form during storage, and said dosage forms may lactitol, sorbitol, mannitol, xylitol, maltodextrin, propylene glycol, colorants, sweetening agents, antioxidants, plasticizers.   
US 2007/0196396 - teaches controlled release dosage forms/tablets with improved bioavailability of active pharmaceutical ingredient that may include a solid solution of the active ingredient and solubilizer to increase the solubility of the active ingredient, e.g., may include cellulose fibers as swelling enhancer, hydrogenated oils, sorbitol, propylene glycol, maltodextrin.  
US 2005/0002996 - teaches the use of cellulose fibers in solid dosage forms/tablets comprising an active agent to stabilize and release the active agent, wherein said fibers (having a median particle size of 3-30 microns) can use in combination with sorbitol, mannitol, oils, propylene glycol, dyes, antioxidants and other additives.  


Response to Arguments
Applicant's arguments, filed 11/20/2020, have been fully considered, but they are moot in view of amendments to the claims.  New arguments and references have been added to the rejections of record to address newly introduced amendments and/or to clarify the position of the examiner.

Conclusion
No claim is allowed at this time.
THIS ACTION IS MADE FINAL.  MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615